        Case 1:14-mc-00339-RBW Document 197 Filed 03/06/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
IN RE: HEALTH MANAGEMENT             )
ASSOCIATES, INC. QUI TAM             )
LITIGATION (NO. II)                  )          Misc. Action No. 14-339 (RBW)
                                     )          MDL Docket No. 2524
                                     )
This Document Relates To:            )
ALL CASES                            )
____________________________________)

                                            ORDER

       On September 11, 2019, the Court, after concluding that “all of the claims over which the

Court has jurisdiction [appear to] have now been resolved,” ordered the parties in this

consolidated action to “show cause in writing as to why this case should not be administratively

closed.” Order at 2 (Sept. 11, 2019), ECF No. 182 (capitalization removed). All but one of the

parties, David Napoliello, have consented to administrative closure of the consolidated action.

See Joint Status Report ¶ 4 (Mar. 6, 2020) (relator Bradley Nurkin consenting to remand of his

only remaining claim); Notice of Relators Jacqueline Meyer and Michael Cowling’s Non-

Objection to Administrative Closure of this Case at 1 (relators Jacqueline Meyer and Michael

Cowling consenting to administrative closure); Notice of Relator Scott H. Plantz’s Non-

Objection to Administrative Closure of this Case at 1 (relator Scott H. Plantz consenting to

administrative closure); Response to Order to Show Cause at 1 (relators Thomas L. Mason,

Steven G. Folstad, and Mid-Atlantic Emergency Medical Associates consenting to administrative

closure); Notice of HMA’s Non-Objection to Administrative Closure of this Case at 1 (defendant

Health Management Associates, Inc. consenting to administrative closure). Napoliello, however,

neither responded to the Court’s show cause Order nor appeared before the Court to “advise the
        Case 1:14-mc-00339-RBW Document 197 Filed 03/06/20 Page 2 of 2



Court whether any outstanding claims remain in the case[,]” as directed by the Court. Order at 2

(Dec. 5, 2019), ECF No. 192.

       In light of the parties’ overwhelming consent to administrative closure of this case, and

Napoliello’s failure to advise the Court whether any outstanding claims remain in his case,

despite being given multiple opportunities to do so, the Court finds it appropriate to

administratively close this consolidated action.

       Accordingly, it is hereby

       ORDERED that this case is CLOSED.

       SO ORDERED this 5th day of March, 2020.


                                                             REGGIE B. WALTON
                                                             United States District Judge




                                                   2
